EXHIBIT TERMINATION OF DEED OF COVENANTS THIS TERMINATION AGREEMENT (this "Termination") is made and entered into as of April 8, 2010, by and between (i) CALPETRO TANKERS (BAHAMAS III) LIMITED, a company organized under the laws of the Bahamas (the "Owner"), and (ii) CALIFORNIA PETROLEUM TRANSPORT CORPORATION, a company organized under the laws of the state of Delaware ("CPTC"), to the deed of covenants dated as of June 28, 2001 between the Owner and CPTC (the "Deed of Covenants") to accompany a first priority Bahamian statutory mortgage between the Owner, CPTC and The Bank of New York Mellon Trust Company, N.A., as collateral trustee (the "Collateral Trustee") and transferee from CPTC.Capitalized terms used herein without definition shall have the respective meanings ascribed thereto (or incorporated by reference) in the Deed of Covenants, which also contains rules of usage that apply to terms defined therein and herein. W I T N E S S E T H: WHEREAS, Front Voyager Inc. (the "Charterer") and the Owner have entered into a bareboat charter dated as of March 31, 2006 (the "Charter") in respect of the Bahamian registered vessel
